NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    MAR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMANDEEP SINGH,                                  No.   15-71923

                Petitioner,                      Agency No. A201-290-567

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                        Argued and Submitted March 14, 2019
                             San Francisco, California

Before: M. SMITH, WATFORD, and HURWITZ, Circuit Judges.

      Amandeep Singh, a native and citizen of India, petitions for review of a

Board of Immigration Appeals (BIA) order dismissing his appeal from the decision

of an immigration judge (IJ) denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture. We deny the

petition for review.

      1. Substantial evidence supports the agency’s conclusion that Singh did not


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 4

show he was a victim of past persecution. See 8 C.F.R. §§ 1208.13(b)(1);

1208.16(b)(1). Singh and his friends initially approached his attackers, members

of Dera Sacha Sauda, at a religious recruitment event to stop them from saying

“wrong things about [his] religion.” In promoting their own religion, Dera Sacha

Sauda members disagreed with Singh’s religion and chased him out of their event.

Two months later, Dera Sacha Sauda members encountered Singh alone and after

recognizing Singh from the disruption of their religious event, they beat him.

“Persecution is an ‘extreme concept,’” He v. Holder, 749 F.3d 792, 796 (9th Cir.

2014) (quoting Donchev v. Mukasey, 553 F.3d 1206, 1213 (9th Cir. 2009)).

Although the beating could support a finding of past persecution, see Parada v.

Sessions, 902 F.3d 901, 908 (9th Cir. 2018), that fact alone does not compel such a

finding, see Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009).

      Furthermore, past persecution must be “committed by the government or

forces the government is unable or unwilling to control.” Chand v. I.N.S., 222 F.3d
1066, 1073 (9th Cir. 2000) (internal quotation marks omitted). The agency

credited Singh’s testimony that after he was severely beaten by members of

another religious group, the police demanded a 25,000 rupee bribe to help him.

But this evidence alone is not enough to compel the conclusion that the

government was unable or unwilling to control the people who harmed Singh. See

Kusnanto v. Sessions, 730 F. App’x 454, 458 (9th Cir. 2018) (concluding that “two
                                                                          Page 3 of 4

incidents where the police requested payment are not sufficient to establish

acquiescence on the part of the government.”) After the police demanded a bribe,

Singh never tried going to them again, nor did he try contacting anyone else in the

government.

      In Afriyie v. Holder, 613 F.3d 924 (9th Cir. 2010), upon which Singh relies,

the fact that the Ghanaian police demanded bribes for their services contributed to

our conclusion that the record compelled a finding that the government was unable

or unwilling to protect the petitioner. Id. at 933. But it was only one factor of

many: The police also, for example, “expected individuals reporting crimes to

track down and bring in the perpetrators” themselves. Id. at 932. Because Singh’s

evidence showed only that the police demanded a bribe on one occasion, the

evidence does not compel a finding that the government was unable or unwilling to

control the people who attacked him, and therefore does not compel a finding of

past persecution.

      2. Substantial evidence supports the agency’s determination that Singh did

not establish a well-founded fear of future persecution and is therefore ineligible

for asylum and withholding of removal. 8 C.F.R. §§ 1208.13(b)(2); 1208.16(b)(2).

Singh’s attackers were part of Dera Sacha Sauda, a small religious minority active

in only some regions of India. There is no reason to think that Singh is at future

risk from a group with such limited influence because he is a Sikh. For the same
                                                                        Page 4 of 4

reason, substantial evidence supports the agency’s determination that he is

ineligible for protection under the Convention Against Torture. 8 C.F.R.

§ 1208.16(c)(2).

      PETITION FOR REVIEW DENIED.
                                                                       FILED
Singh v. Barr, No. 15-71923                                             MAR 25 2019
                                                                    MOLLY C. DWYER, CLERK
WATFORD, Circuit Judge, dissenting in part:                          U.S. COURT OF APPEALS


      In my view, the evidence compels the conclusion that Amandeep Singh was

the victim of past persecution on account of his religion. I would therefore grant

the petition for review as to his asylum and withholding claims.

      Members of another religious faith told Singh to abandon his religion and

join their own. When he refused to disavow his faith, they beat him until he was

unconscious, hospitalizing him for two weeks. When he went to the police for

help, they refused to help him unless he paid a bribe, which was more than he

could afford to pay. The majority errs by concluding that these facts do not

establish past persecution.

      The majority does not dispute that the harm Singh suffered was on account

of his religion. As the IJ correctly found, “disagreement about religious faith” was

a “primary motivation” for the attack. That is precisely what our precedent

requires. Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009).

      The majority holds, however, that the suffering Singh endured was not

severe enough to compel a finding of past persecution. But Singh was beaten by at

least ten people, using sticks and a sword, until he lost consciousness. He was

hospitalized for two weeks as a result. As we stated in Parada v. Sessions, 902
F.3d 909 (9th Cir. 2018), a beating severe enough to render someone unconscious
                                                                          Page 2 of 3

“is clearly sufficient to show past persecution.” Id. at 909 (internal quotation

marks omitted).

      The majority also concludes that the record does not compel a finding that

the government was “unable or unwilling” to control Singh’s attackers, even

though the police conditioned their help on a bribe he could not afford to pay. If a

police department’s rule were to assist only the wealthy, I’m sure we would not

hesitate to say that they were “unwilling” to help the poor. Yet that is precisely the

situation we confront here. Based on Singh’s experience and country conditions

evidence, the IJ found that “the police in India require payment for assistance.” It

makes no difference that Singh, once his plea for help was refused, did not ask

again, for nothing in the record suggests that the police would have changed their

minds if only he had asked once more. When the evidence shows that the police

would have refused assistance, we do not require a petitioner to go through the

motions of asking for help even once. See Rahimzadeh v. Holder, 613 F.3d 916,

921 (9th Cir. 2010).

      Singh’s evidence compels the conclusion that the police were unwilling to

help him. He does not have to show that they were also unable to help him. Our

decision in Afriyie v. Holder, 613 F.3d 924 (9th Cir. 2010), makes this clear.

There, the petitioner’s evidence of severely limited police resources established

that the police were “unable to protect [him].” Id. at 932. In the next section of the
                                                                         Page 3 of 3

opinion, we noted that “even if the police could protect him if they so desired, they

demand bribes for their services.” Id. at 933. We therefore concluded “that the

police were unwilling to protect him in their governmental capacity, as well as

unable to do so.” Id. But just because Afriyie showed both police inability and

unwillingness doesn’t mean that Singh has to. Either on its own is enough.

      Because Singh’s evidence compels a finding of past persecution, I would

grant the petition for review and remand for further proceedings.